January 18.
Judge Brooke,
delivered the opinion of the court: *
The declaration in this case alleges, that both of the defendants covenanted to pay the money and return the negroes weli-clothed. The suit abated, as to one of the de~ fendants, and the appearance bail of the other defendant pleaded payment; to which there was a general replication. The verdict finds, that the surviving defendant bath not paid the debt in the declaration mentioned.
Passing by the objection, that the verdict does not respond to the charge for clothing, (it being most beneficial to the appellant,) the court is of opinion, that it is defective in this, that it does not negative the payment of the money by the deceased defendant, which, upon the plea, was within the issue. The judgment is therefore reversed ; and this court proceeding, &c. a new trial is awarded, and the cause sent back for further proceedings to be bad therein.

 Judge Cabell absent